Motion GRANTED, in Part, and DENIED, in Part, and Order filed March 30,
2022.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-22-00226-CV
                                   ____________

 IN RE METROPOLITAN WATER COMPANY, L.P. AND MET WATER
                  VISTA RIDGE, L.P., Relators


                           ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                                21st District Court
                            Washington County, Texas
                           Trial Court Cause No. 37412

                                      ORDER

      On March 30, 2022, relators In re Metropolitan Water Company, L.P. and Met
Water Vista Ridge, L.P., filed a petition for writ of mandamus in this court. Relators
asks this court to compel the Honorable Carson Campbell, Judge of the 21st District
Court, in Washington County, Texas, to set aside his March 25, 2022 order directing
relators to produce electronic storage devices for forensic imaging and discovery,
entered in trial court number 37412, styled Blue Water Systems, L.P., et al. v.
Metropolitan Water Company, L.P., et al.

      Relators have also filed a motion for temporary stay of proceedings below.
See Tex. R. App. P. 52.8(b), 52.10. On March 30, 2022, relator asks this court to
stay proceedings in the trial court pending a decision on the petition for writ of
mandamus.

      It appears from the facts stated in the petition and motion that relators’ request
for relief requires further consideration and that relators will be prejudiced unless
immediate temporary relief is granted. We therefore GRANT, in part, relators’
motion and issue the following order:

      We ORDER the March 25, 2022 order directing relators to produce electronic
storage devices for forensic imaging and discovery, entered in trial court cause
number 37412, Blue Water Systems, L.P. , et al. v. Metropolitan Water Company,
L.P., et al., and the turning over of any forensic images already obtained, if any, to
real parties in interest STAYED until a final decision by this court on relators’
petition for writ of mandamus, or until further order of this court. The remainder of
the motion is DENIED.

      In addition, the court requests real parties in interest, to file a response to the
petition for writ of mandamus on or before April 20, 2022. See Tex. R. App. P. 52.4.

                                   PER CURIAM


Panel consists of Justices Chief Christopher and Justices Wise and Hassan.




                                           2